Exhibit 10.1

 

LOGO [g929995img1.jpg]

June 8, 2015

Christopher Townsend

President, Asia

Dear Chris:

MetLife recognizes and appreciates that you engage in extensive travel to
advance MetLife’s business interests, and that business travel is a necessary
part of your role. We also recognize that your business travel may result in
individual income tax liability in a variety of jurisdictions. As a result,
MetLife, Inc. is willing to provide you with a tax equalization arrangement as
described in this letter (the “Arrangement”), effective as of January 1, 2016
(the “Effective Date”).

 

1. The purpose of the Arrangement is to provide you with the following “Tax
Equalization”: the cost to you of individual income taxes you owe on account of
your MetLife business travel on payments made to you by MetLife on and after the
Effective Date and during the period covered by the Arrangement will equal the
cost to you of income taxes you would have owed had that income been taxable
solely in your country of residence. For purposes of the Arrangement, your
country of residence and taxing jurisdiction is defined as Hong Kong.

 

2. MetLife will pay amounts on your behalf (or reimburse you) and, to the extent
necessary, take deductions or withhold amounts from your compensation as MetLife
reasonably determines necessary to effectuate Tax Equalization. You consent to
such deductions or withholding. Information concerning tax withholding and how
tax equalization costs will be reconciled can be found in Attachment “A” of this
Arrangement.

 

3. To effectuate the purposes of the Tax Arrangement, you agree to continue to
use a firm chosen by MetLife for tax return preparation and related services
during the term of the Arrangement. Due to certain tax law requirements, all
data MetLife needs to determine any Tax Equalization for a tax year must be
provided by you or your tax preparer within a time frame that permits MetLife or
the tax preparer to determine any tax amounts it is reimbursing or paying by the
later of the end of your tax year following the tax year in which (i) you remit
taxes, or (ii) you conclude any tax audit or tax litigation.

 

4. MetLife will apply the Arrangement exclusively to compensation paid (and
therefore taxable) to you during the period described in this letter as covered
by the Arrangement. MetLife will not bear the cost of any taxes, interest,
penalties, audit response/defense, or related services you incur for periods
outside those covered by the Arrangement. Consequently, the Arrangement does not
apply to calendar years or tax periods prior to January 1, 2016 (periods between
January 1, 2013 and December 31, 2015 are the subject of a separate agreement)
or to amounts like long-term incentives paid in tax periods outside the
Arrangement regardless of whether the compensation was fully or partially earned
or vested during the period covered by the Arrangement.

 

5.

The Arrangement shall continue until the earliest of (a) the date your
employment with MetLife is terminated for any reason, (b) the date MetLife
relocates or reassigns you to, a country other than Hong Kong, (c) the date you
decline to accept relocation from MetLife to



--------------------------------------------------------------------------------

LOGO [g929995img1.jpg]

 

  country other than Hong Kong or (d) December 31, 2017. MetLife reserves the
right to terminate the Arrangement if you do not comply with the immigration
and/or work permit documentation requirements of any jurisdiction to which you
travel on behalf of the Company, or if at any time your job performance fails to
meet MetLife’s expectations.

 

6. Upon termination of the Arrangement, your entitlement to Tax Equalization on
payments made to you thereafter shall cease. You will be personally liable for
any and all tax liability for payments made to you by MetLife on and after the
date of the termination of the Tax Arrangement as a result of business-related
travel or otherwise at applicable rates, regardless of your continued employment
with MetLife and/or residence in Hong Kong or otherwise.

 

7. Neither this letter, nor the Arrangement described in this letter should be
construed as a guarantee of employment for any specific period of time. At all
times, the terms of your employment contract (as amended from time to time)
govern. This letter is the entire agreement between you and MetLife regarding
the matters described herein and cannot be amended except by a written document
signed by you and an officer of MAPL with authorization or approval of the
MetLife, Inc. Compensation Committee if MetLife determines necessary. For
purposes of this letter, “MetLife” shall refer to MetLife, Inc. and all of its
affiliates. MetLife, Inc. may provide you the Arrangement either itself or
through an affiliate incorporated in the United States or a jurisdiction that
has a comprehensive tax treaty with the United States.

This letter has been authorized by the MetLife, Inc. Compensation Committee.

Please sign below to acknowledge the terms of the Arrangement and return an
original to me at your earliest convenience.

Sincerely yours,

MetLife, Inc.

 

By:

/s/ Frans Hijkoop

Frans Hijkoop Executive Vice President and Chief Human Resources Officer

Accepted & Agreed:

 

By:

/s/ Christopher Townsend

Christopher Townsend

Date: 11 June 2015



--------------------------------------------------------------------------------

LOGO [g929995img1.jpg]

 

Attachment A

This Attachment describes how MetLife and you will execute responsibilities
under your Arrangement.

Tax years 2016 and 2017:

•            Throughout 2016 and 2017, MetLife will deduct an amount equivalent
to your estimated Hong Kong tax rate (currently estimated at 15%) from your base
salary and any supplemental payments (for example, bonuses incentive
compensation or equity compensation) as and when they are paid or delivered to
you.

•            MetLife’s tax equalization obligation terminates on December 31,
2017. This means that MetLife will only make deposits of your estimated income
tax for part of the 2016/2017 tax year in Hong Kong and Australia. After
December 31, 2017, you will bear the obligation to make tax deposits due to work
performed in those jurisdictions. You will also bear the obligation to pay for
the portion of tax preparation fees attributable to the period after
December 31, 2017. The tax preparer’s billing will be allocated between you and
MetLife for periods after December 31, 2017 in proportion to the number of
months in 2017 covered by the tax return being prepared, filed, or re-filed (to
facilitate claiming foreign tax credits).

•            On an annual basis the tax preparer will review all tax deposits,
filings, credits and exemptions claimed by you and the Company in relation to
your Arrangement and will produce an equalization reconciliation statement. The
purpose of this statement is to ensure that you do not pay more or less than the
tax rate you would have owed if you had lived and worked only in Hong Kong for
the periods covered by the Arrangement.

•            Deposits made by MetLife to taxing authorities on your behalf from
January 1, 2016 through December 31, 2017 are likely to result in refund
checks/deposits paid directly to you by various taxing authorities after
December 31, 2017. To the extent that the equalization reconciliation statements
show that with those refunds taken into account, MetLife has borne a portion of
your tax liability beyond what is MetLife’s responsibility under this agreement,
you agree to pay any such excess amounts back to MetLife.

•            To the extent that the equalization reconciliation statements show
that you paid more than your Hong Kong tax rate in taxes on your MetLife income
paid while the Arrangement is in effect, MetLife will pay any additional amount
necessary to reduce your tax obligation to the Hong Kong rate consistent with
the Arrangement, within 30 days of being notified of any underpayment of taxes
by the tax preparer.

•            MetLife understands that you may want additional details regarding
the equalization reconciliation statement from the tax preparer. As a result,
MetLife will expect re-payment of any amount owed to MetLife by the close of the
calendar year in which the tax equalization reconciliation statement is first
issued by the tax preparer.

Tax years including 2017/2018:

•            Due to the fact that the Arrangement covers calendar years 2016
through 2017 but Hong Kong and Australia tax years are fiscal tax years that do
not align with calendar years, you may receive refund checks and tax
equalization reconciliation statements showing amounts due to MetLife (or by
MetLife to you) into 2018. To the extent the tax equalization reconciliation
statement indicates that money is due back to MetLife from you or from MetLife
to you or a taxing authority (relating to your MetLife income paid prior to
December 31, 2017), the process outlined above would be followed.